Case 2:21-cv-00530-SPC-NPM Document 10 Filed 09/09/21 Page 1 of 2 PageID 57




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SECURITIES AND EXCHANGE
COMMISSION,

      Plaintiff,

     v.                                            Case No. 2:21-cv-530-SPC-NPM

MICHAEL PALLESCHI and DAVID
LETHEM,

      Defendants.


                                      ORDER

      Before the Court is Plaintiff’s Motion for Entry of Clerk’s Default Against

Defendant Michael Palleschi (Doc. 9). Defendant Palleschi has not responded to the

Complaint, and now the SEC requests the Court enter a clerk’s default against

Palleschi. (Doc. 9). For the reasons discussed below, the Court denies the motion

without prejudice.

      Unless and until a party is held in default for failure to appear, every party is

entitled to service of all written motions. Fed. R. Civ. P. 5(a). And unless a party is

served by filing a motion with the Court’s electronic filing system, a certificate of

service must accompany the motion. Fed. R. Civ. P. 5(d)(1)(B). “Nothing in the text

of Rule 55 excuses the service requirement for requests for entry of default (as

distinguished from motions for default judgment), and Rule 5(a) on its face requires
Case 2:21-cv-00530-SPC-NPM Document 10 Filed 09/09/21 Page 2 of 2 PageID 58




such service.” PNC Equip. Fin., LLC v. Taos Ventures, LLC, No. 5:13-cv-529-OC-

PRL, 2014 WL 12625121, *1 (M.D. Fla. Mar. 21, 2014) (quoting Capitol Records

v. Carmichael, 508 F. Supp. 2d 1079, 1083 n.1 (S.D. Ala. 2007)); see also U.S. Bank,

N.A. as trustee for LSF8 Master Participation Tr. v. Tobin, 754 F. App’x 843, 846

(11th Cir. 2018) (affirming default judgment when defendants failed to show they

were not served with the motion for clerk’s default); Allstate Ins. Co. v. Airport Mini

Mall, LLC, No. 1:15-CV-1422-AT, 2015 WL 13333577, *1 (N.D. Ga. Nov. 23,

2015) (denying motion for clerk’s default that was not accompanied by a proper

certificate of service). Here, Plaintiff did not file a certificate of service with its

Motion for Clerk’s Default, and there is no other indication in the record that Plaintiff

served this motion on Defendant. (See Doc. 9). Accordingly, the Motion for Entry

of Default (Doc. 9) is DENIED without prejudice.

      ORDERED in Fort Myers, Florida on September 9, 2021.




                                          -2-
